453 F.2d 416
Kenneth Roland ADAMS, Petitioner-Appellant,v.Louie L. WAINWRIGHT, Director, Division of Corrections,State of Florida, Respondent-Appellee.
No. 71-2812 Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
Jan. 7, 1972.

Kenneth Roland Adams,pro se.
Robert L. Shevin, Atty. Gen. of Fla., Joseph W. DeMember, Dept. of Legal Affairs, Tallahassee, Fla., for respondent-appellee.
Before BELL, AINSWORTH and GODBOLD, Circuit Judges.
PER CURIAM:


1
This appeal is from the denial of habeas corpus relief to a prisoner of the State of Florida.  We affirm.


2
The gist of petitioner's claim in the district court was that Florida denied him credit against a ten year sentence for seventeen months of confinement served pursuant to a twenty year sentence for the same offense.  The judgment of conviction on which the twenty year sentence was based was reversed on appeal.  The ten year sentence was imposed on a subsequent plea of guilty to the same charge.


3
Petitioner claims that the failure to give him credit for the seventeen months amounts to imposing a greater sentence on retrial of an offense which has been previously reversed.  Cf. North Carolina v. Pearce, 1969, 395 U.S. 711, 89 S. Ct. 2072, 2 L. Ed. 2d 656.  This claim is without merit.  The sentence imposed on retrial when added to the seventeen months of previous incarceration does not exceed the original sentence of twenty years.  Moreover, the record is clear that the sentencing court took the previous period of incarceration into consideration at the time the ten year sentence was imposed.


4
Affirmed.



*
 Rule 18, 5 Cir.; see Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York et al., 5 Cir., 1970, 431 F.2d 409, Part I